Citation Nr: 1012494	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, anxiety, 
sleeplessness, and posttraumatic stress disorder.  

4.  Entitlement to service connection for blurred vision 
claimed as a residual of traumatic brain injury (TBI).

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of shrapnel to the right lower extremity with 
right leg peroneal nerve damage, on appeal from an initial 
grant of service connection.

6.  Entitlement to a compensable evaluation for the 
residuals of a shrapnel wound of the left foot to include a 
scar, on appeal from an initial grant of service connection.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from May 2005 to November 2007.  Included in 
the service was duty in Al Anbar Province, of the Republic 
of Iraq, where the appellant earned the Purple Heart and the 
Combat Action Ribbon (CAR).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  

The record reflects that the appellant has expressed 
disagreement with the disability ratings that have been 
assigned for a shrapnel wound to the left foot and shrapnel 
wound to the right lower extremity.  The notice of 
disagreement was submitted after the issuance of the March 
2008 rating decision.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the Board 
finds a notice of disagreement has been submitted from a 
matter that has not been addressed in a statement of the 
case, the issue should be remanded to the RO/AMC for 
appropriate action. Manlincon v. West, 12 Vet. App. 238 
(1999).  As of this date, and as noted below, the appellant 
has not been sent a statement of the case with respect to 
the issues, and the remand action below addresses these 
items. 

The issues involving shrapnel wounds to the left foot and 
right lower extremity, blurred vision, and a dental claim 
are addressed in the REMAND portion of this decision below 
and they are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.  


FINDINGS OF FACT

1.  The service medical treatment records do not show 
treatment or complaints involving hearing loss.  

2.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test at 
less than 94 percent in the right or left ear.

3.  While stationed in Al Anbar Province in Iraq, the 
appellant fired his weapon at the enemy for which he was 
awarded the Combat Action Ribbon.  

4.  The appellant was awarded the Purple Heart for wounds 
received while in Iraq.  

5.  The appellant experienced a stressor situation while in 
Iraq; the stressor situation has been verified by the 
Department of Defense via the appellant's DD Form 214.

6.  During the course of his claim, the appellant was 
diagnosed with and treated for PTSD.  


CONCLUSIONS OF LAW

1.  The appellant does not have a right or left ear hearing 
loss disability for VA benefit purposes and service 
connection for a bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.385 
(2009).

2.  Resolving all reasonable doubt in the appellant's favor, 
PTSD was incurred in or aggravated by the appellant's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant in March 2008 by the agency of original 
jurisdiction (AOJ).  The letter informed the appellant of 
what evidence was required to substantiate the claim for 
service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notification letter was not sent prior to 
the initial adjudication of the appellant's claim, this was 
not prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the claimant.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; 
and (2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of 
the VCAA and what the VA would do to assist the appellant.  
The VA informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  Therefore, it must be concluded that the VA has 
obtained all of the medical records that are relevant to the 
claim now before the Board.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that 
any defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient 
to rebut this presumption of prejudice as the record shows 
that this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  The record indicates that the appellant 
underwent a VA audiological examination in January 2008.  
The results of that examination have been included in the 
claims folder for review.  A review of that examination 
report notes that the claims folder was reviewed prior to 
the examination, a thorough examination of the appellant was 
accomplished, and the opinion provided was supported by 
sufficient rationale.  Therefore, the Board finds that the 
January 2008 examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).

Although the appellant has not asserted that the most recent 
VA examination inadequately reflected the appellant's 
hearing loss, the Board would add the following.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
Court held that audiometric testing in sound controlled 
rooms are adequate testing grounds for rating purposes.  As 
such, the Board finds that the January 2008 VA examination 
is adequate for rating purposes.  The examiner noted that 
the appellant did not experience hearing difficulty in 
either ear at any hertz level.  The appellant has offered no 
expert medical evidence demonstrating that an audiometry 
test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results; nor has he offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
Thus, no additional action in this regard is warranted.  See 
Martinak, supra. (noting that even if an audiologist's 
description of the functional effects of the appellant's 
hearing disability was somehow defective, the appellant 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.)

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would 
help his obtain evidence but that it was appellant's 
obligation to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, 
the appellant in this case has been notified as to the laws 
and regulations governing service connection claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist 
him with his claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant 
further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, at 393 (1993).

The appellant has submitted a claim for service connection 
benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 
(West 2002) and 38 C.F.R. § 3.303(b) (2009), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the appellant presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the 
evidence shows the existence of a current disability, an in-
service disease or injury, and a link between the disability 
and the in-service disease or injury.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that ". . . a 
veteran seeking disability benefits must establish. . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of 
a service-connected disease or injury, it too shall be 
service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

I.  Bilateral Hearing Loss

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss, that loss must be of a particular level of 
severity.  For the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Even though disabling hearing loss may not be demonstrated 
at separation, a service member may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing 
loss.  Id. (citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the service 
member's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The service member has come before the VA asking that 
service connection be granted for bilateral hearing loss.  
In conjunction with his claim for benefits, a VA 
audiological examination was accomplished in January 2008.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in both the left and right ears.  The examiner noted 
that the appellant had normal hearing with excellent speech 
discrimination scores bilaterally.  The average puretone 
thresholds were 7.5 decibels in the right ear and 8.75 
decibels in the left ear.

At the outset, the Board notes that the service member has 
not been diagnosed by a private or federal doctor as having 
hearing loss.  Moreover, he does not have evidence of 
current, sensorineural hearing loss via audiogram.  That is, 
per 38 C.F.R. § 3.385 (2009), the appellant has not been 
measured to have impaired hearing because the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) is not 40 decibels or greater; or the 
auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or 
greater; or the speech recognition scores using the Maryland 
CNC Test are not less than 94 percent.  Thus, as the service 
member has not demonstrated a current diagnosis of hearing 
loss conforming to the requirements of 38 C.F.R. § 3.385 
(2009), service connection must be denied.

Yet, despite the fact that the appellant does not have a 
ratable hearing loss, the appellant still contends that he 
suffers from bilateral hearing loss.  However, the appellant 
has not provided any additional medical evidence that would 
support his claim.  He has not proffered audiological 
measurements that would indicate that his hearing loss meets 
the minimum VA requirements.  Moreover, the appellant is not 
himself shown to have the requisite medical expertise to 
provide his own objective clinical opinion that he now 
suffers from a hearing loss of both ears that meets the 
minimum VA requirements and that the hearing loss is 
attributable to his service or a service-connected disorder. 

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was 
not a determination 'medical in nature' and was capable of 
lay observation."  Therefore, the appellant's lay testimony 
regarding varicose vein symptomatology in service 
represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation, but also extends to the 
first two.  Whether lay evidence is competent and sufficient 
in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that he now suffers from bilateral 
hearing loss.  The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of the purported, but medically undocumented, 
disorder.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The appellant is not competent to provide more 
than simple medical observations.  He is not competent to 
provide complex medical opinions regarding the actual 
existence of a ratable (for VA purposes) hearing loss 
disability and even if present, the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

Despite the appellant's contentions, medical evidence 
showing that the appellant now suffers from bilateral 
hearing loss for VA purposes that was caused by or related 
to his service has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.  As the evidence 
is not in equipoise, the appellant is not afforded the 
benefit-of-the-doubt, and the Board concludes that service 
connection may not be granted.

II.  Posttraumatic Stress Disorder

The appellant has also claimed that he now suffers from 
posttraumatic stress disorder and that this disorder is 
related to his service in Iraq where he received a Purple 
Heart and a Combat Action Ribbon.  

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: 

(i)  if the evidence establishes a 
diagnosis of PTSD during service and the 
claimed stressor is related to that 
service, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the service 
member's service, the service member's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor; 

(ii)  medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a);  

(iii)  medical evidence establishing a 
link between current symptoms and an in-
service stressor; and 

(iv)  credible supporting evidence that 
the claimed in-service stressor 
occurred.  

38 C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. § 
4.125(a) (2009) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

While the appellant was not provided notice of this change 
in law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

If the claimed stressor is not combat related, its 
occurrence must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, at 142 
(1997).  Such evidence need not be found in the service 
records.  Pentecost v. Principi, 16 Vet. App. 124, at 127 
(2002).  However, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor."  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Similarly, "credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence."  Id, at 395-96.  Corroboration does not require, 
however, that there be corroboration of every detail 
including the appellant's personal participation in the 
activity.  Pentecost, 16 Vet. App. at 128.  VA is required 
to evaluate the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the service member served, the service member's military 
records, and all pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a) (West 2002).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. 
App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the 
Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

As noted previously, the appellant has been awarded a Purple 
Heart, which is a valourous award, for wounds received as a 
result of improvised explosive devise (IED) going off 
approximately ten meters from the appellant in Al Anbar 
Province in Iraq.  He has also been awarded a Combat Action 
Ribbon for action against the enemy.  In other words, the 
evidence of record shows that the appellant was engaged in 
combat while stationed in Iraq.  The appellant has asserted 
that the stressful events that he witnessed were the 
explosion of the IED and being fired upon by the enemy.  
These stressful events are verified through the appellant's 
valour award and his CAR.  

As to a current diagnosis, the Board notes that while the 
appellant was still on active duty, he was diagnosed as 
actually suffering from PTSD.  Moreover, when he applied for 
VA compensation benefits, which he did so prior to his 
release from active duty in the Marine Corps, he was being 
treated by US Navy doctors for PTSD.  See McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007) (holding that the 
requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").

As to medical evidence establishing a link between current 
symptoms and the verified in-service stressor, the Board 
notes that the service medical treatment records 
specifically relate the appellant's PTSD with his service in 
Iraq.  Moreover, the same medical treatment records indicate 
or suggest that the appellant's PTSD was the result of his 
service in Iraq and the stressors he there experienced.  The 
Board finds that such language arguably links (at least 
implicitly) the appellant's verified stressor of being 
wounded by enemy action, and firing his weapon at the enemy.  

Consequently, because competent evidence indicates that 
during service and the course of this appeal, the appellant 
has suffered from PTSD that is related to or was caused by 
his honorable service in Iraq, the Board concludes that 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
appellant's claim is granted.  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for PTSD is granted.  


REMAND

As noted on the front page of this action, one of the issues 
now on appeal is entitlement to service connection for a 
dental disability.  The Board notes that it is unclear from 
the appellant's various assertions whether he is asking for 
service connection for dental treatment or dental.  
Nevertheless, the record reflects that the RO sent a VCAA 
letter to the appellant in March 2008.  While this letter 
informed the appellant of the various aspects of VCAA with 
respect to a nondental claim, it did not inform him of the 
requirements of the VCAA with respect to a dental claim and 
the dental-specific requirements.  That is, the RO had a 
duty to inform the appellant in the VCAA letter the 
difference between a grant of service connection for a 
dental injury or trauma versus a grant of service connection 
for dental outpatient treatment.  See 38 C.F.R. §§ 3.381, 
17.161 (2009) and 38 U.S.C.A. § 1712 (West 2002).  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.

Also, the appellant has filed a notice of disagreement 
concerning the disability ratings that have been assigned 
for his shrapnel wound of the left foot and shrapnel wound 
of the right lower extremity.  The Court has held that where 
a notice of disagreement has been submitted from a matter 
that has not been addressed in a statement of the case the 
issue(s) should be remanded to the RO/AMC for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As a 
timely notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and the issues must be 
REMANDED so that the RO can issue a statement of the case on 
the underlying claim that adequately notifies the appellant 
of the action necessary to perfect an appeal.

The appellant has further claimed that he now suffers from 
blurred vision and that this malady is the result of the 
concussion he experienced as a result of being a target in 
Iraq of an improvised explosive device (IED).  The 
appellant's Marine Corps records conclusively show that he 
was subjected to an IED which produced, at least, shrapnel 
wounds and a concussion.  The appellant has said that since 
suffering the IED explosion, he has suffered from blurred 
vision along with other manifestations.  The Marine's 
service and post-service records indicate that these 
episodes of blurred vision have been complained of by the 
appellant but a determination has not been as to whether the 
blurred vision is a residual of a traumatic brain injury 
(TBI).  The VA has a duty to assist an appellant and this 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Moreover, during the course 
of the Veteran's appeal, VA regulations regarding the 
handling of traumatic brain injury claims were revised 
(September 2008).  38 CFR § 4.124a (2009); 73 Fed. Reg. 
54693-54708 (Sept. 23, 2008).  In October 2008, VA also 
revised the traumatic brain injury examination guidelines.  
In light of the issue on appeal and the evidence of an in-
service head injury, a VA TBI examination is necessary in 
order to fairly decide the appellant's claim.  38 C.F.R. § 
3.327 (2009); Fast Letter 08-34; Fast Letter 08-36; Training 
Letter 09-01; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement 
of the case as to the issues of 
entitlement to increased evaluations for 
disabilities affecting the right lower 
extremity and left foot (shrapnel wound 
injuries).  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO/AMC 
should allow the appellant the requisite 
period of time for a response.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009) with regards 
to dental claims.  The letter should 
specifically cover dental claims 
(treatment versus service connection) 
and how the appellant can prevail on his 
claim for benefits.  A copy of the 
letter sent should be included in the 
claims folder for review, and any 
information obtained as a result of this 
action should also be included in the 
claims folder.  The RO/AMC should 
specifically discover from the appellant 
whether he is seeking treatment or 
service connection with regards to his 
dental claim.  The results of this 
inquiry should be inserted in the claims 
folder.  

3.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of dental treatment, to include 
cleaning, crowns and fillings, bridges, 
implants, and "false teeth," since his 
release from active duty, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the RO/AMC 
should inform the appellant of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

4.  The appellant should be afforded a 
VA dental examination.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should note 
whether the appellant has lost any teeth 
in service as a result of trauma, 
including whether such trauma caused 
damage to the Veteran's jaw.  The 
dentist should also note whether any 
nonservice-connected teeth have been 
affected by teeth he may have lost due 
to trauma in service resulting in the 
need of some type of dental treatment.  
Finally, the examiner should opine 
whether the appellant now needs or is 
required to have any type of VA-
allowable dental treatment, and note any 
other conditions of the mouth that may 
be eligible for such treatment.  The 
results proffered by the examiner must 
reference the complete claims folders 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

5.  The AMC/RO should schedule the 
appellant for a VA traumatic brain 
injury (TBI) examination for the purpose 
of ascertaining whether he has any 
current residuals of a traumatic brain 
injury (to include blurred vision) 
sustained in service while he was in 
Iraq.  The examination should be 
accomplished by a physician who has not 
previously examined the appellant.  The 
claims file must be reviewed by the 
examiner and the report should note that 
review.  

The current Compensation and Pension 
Examination TBI Examination Guidelines 
must be followed.  All indicated tests 
must be performed, and all findings 
reported in detail.  

The examiner is specifically requested 
to identify all residual symptoms 
(including all subjective complaints) 
that are determined to be related to the 
IED incident.  The examiner should also 
opine as to whether it is at least as 
likely as not (a probability of 50 
percent or greater) that the claimed 
impairment, including, but not limited 
to, blurred vision, is related to the 
head injury in service.  The examiner's 
attention is directed to the service 
treatment records, post-service medical 
records, and the arguments by the 
appellant.  A complete rationale for all 
conclusions must be included in the 
report provided.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If any 
requested report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If 
the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case.  
The supplemental statement of the case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


